DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-14, 17 and 19-23 are pending. Claims 8-14 and 21-23 have been withdrawn from consideration due to restriction. Claims 1-7, 17, 19 and 20 have been examined below.

Election/Restrictions
Claims 8-14 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/3/20, 12/16/20, and 6/30/21 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 17, 19 and 20 are rejected under 35 USC 102 as being anticipated by US20200290497 ("Faigin").

Claim 1
Faigin discloses an information processing method, applied to a server (0037 vehicle server), comprising: 
receiving an operation request sent by user equipment (0042 hail); 
wherein the operation request comprises: first position information and article demand information, and the first position information is used for indicating a target position (0042 Selection of the hail button 412e from within the vehicle profile screen 410b prompts the vending manager 200 to add the current location of the consumer 30 to a queue of the schedule stops 222c for the selected delivery vehicle 300, 0030 user device 400 may be used to request a corresponding product P to be dispensed.); 
selecting a first target mobile device according to a selection strategy and the first position information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.); 
wherein the first target mobile device is loaded with an article meeting an indication of the article demand information (0028 the user interface 330 may display the current inventory 322 of products P of the delivery vehicle 300, and provide an interface for executing a purchase of one or more of the products P); and 
sending a first control instruction to the first target mobile device (0033 the navigation and control unit 350 receives and executes instructions 222 autonomously, whereby the delivery vehicle 300 is equipped with systems for navigating autonomously); 
wherein the first control instruction is at least used for controlling the first target mobile device to move to the target position (0033 the navigation and control unit 350 receives and executes instructions 222 autonomously, whereby the delivery vehicle 300 is equipped with systems for navigating autonomously, 0042 Selection of the hail button 412e from within the vehicle profile screen 410b prompts the vending manager 200 to add the current location of the consumer 30 to a queue of the schedule stops 222c for the selected delivery vehicle 30).

Claim 2
Faigin discloses wherein the selecting a first target mobile device according to a selection strategy and the first position information comprises: 
acquiring device state information of controlled mobile devices (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); 
wherein the device state information comprises: inventory state information (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); and 
the device state information further comprises at least one of: movement state information or current position information of the controlled mobile device (0008 one or more conditions include scheduled orders, delivery vehicle locations, consumer locations, consumer trends, weather, product inventory quantities, product inventory types, product life, traffic, and consumer demographics.); and 
selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information (0043 selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c. Examiner notes that one of ordinary skill would understood that the vehicle chosen would also be based on the inventory in order to provide the requested product to the user).

Claim 3
Faigin discloses wherein the selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information comprises: 
according to an inventory digestive strategy and the inventory state information, selecting alternative mobile devices capable of meeting an article demand corresponding to the article demand information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.); and 
selecting the first target mobile device from the alternative mobile devices according to a mobility selection strategy, the first position information and the movement state information; or, selecting the first target mobile device from the alternative mobile devices according to the mobility selection strategy, the first position information and the current position information; or, selecting the first target mobile device from the alternative mobile devices according to the mobility selection strategy, the first position information, the current position information and the movement state information (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.).

Claim 4
Faigin discloses wherein the selecting the first target mobile device according to the selection strategy and in combination with the first position information and the device state information comprises at least one of: selecting an alternative mobile device nearest to the target position as the first target mobile device according to a distance shortest strategy; selecting an alternative mobile device reaching the target position along a shortest path as the first target mobile device according to a path shortest strategy; or selecting an alternative mobile device moving to the target position at shortest time as the first target mobile device according to a time shortest strategy (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c.).
Claim 5
Faigin discloses when a current state of a second target mobile device is found to be more appropriate to move to the target position when the first target mobile device moves to the target position, sending a second control instruction to the first target mobile device and sending the first control instruction to the second target mobile device (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c., 0023); wherein the second control instruction is at least used for controlling the first target mobile device to stop moving to the target position (0048, 0023); and the first control instruction is at least used for controlling the second target mobile device to move to the target position (0043 the selection of the hail button 412e from within the notification screen 410a may send a request to the vending manager 200 to hail the nearest delivery vehicle 300, or the delivery vehicle with the shortest queue of scheduled stops 222c., 0048, 0023).

Claim 6
Feigin discloses receiving execution state information sent by the first target mobile device (0040); further comprising at least of: determining completion state information of the operation request according to the execution state information, or determining whether the first target mobile device is in a normal working state according to the execution state information (0051 As opposed to known delivery vehicles, which are configured to deliver already-purchased products to fixed locations, the disclosed environment 10 is configured to adjust delivery vehicle behavior to maximize a number of transactions by allowing transactions to be carried out directly between the consumer 30 and the delivery vehicle 300.).

Claim 7
Feigin discloses receiving second position information which is positioned in real time and sent by the user equipment (0024 the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c); wherein the second position information is used for indicating an updated target position; and sending the updated target position to the first target mobile device (0024 the vending manager 200 may adjust delivery vehicle 300 routes 222b based on an interruption in traffic 212g or a shift in consumer locations 212c).

Claim(s) 17, 19 and 20 
Claim(s) 17, 19 and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2 and 3, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663